02-11-232-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-11-00232-CR
 
 



LONNIE DEAN CODY, JR.


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant Lonnie Dean Cody, Jr.
attempts to appeal from his conviction for unlawful possession of a firearm.  However,
the trial court’s certification of his right to appeal states that “the
defendant has waived the right of appeal.”
On July 6, 2011, this court notified appellant
about the statement on the trial court’s certification and informed him that
unless he or any party desiring to continue to the appeal filed with the court,
on or before July 18, 2011, a response showing grounds for continuing the
appeal, the appeal may be dismissed.  See Tex. R. App. P. 25.2(d),
44.3.  We have received no response.  Therefore, we dismiss the appeal.  See
Tex. R. App. P. 25.2(d), 43.2(f).
 
                                                                             PER
CURIAM
 
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 3, 2011




[1]See
Tex. R. App. P. 47.4.